Trilliant Exploration Corporation 10-K Exhibit 10.1 SHARE TRANSFER AGREEMENT This Agreement (the “Agreement”), by and between Compania Minera del Pacifico S.A., an Ecuadorian corporation (“MDP” also the “Transferor”), Trilliant Exploration Corporation , a Nevada corporation (“Buyer” also the “Transferee”), and Compania Muluncaygold Corp. S.A. (“Muluncaygold”) dated and effective March 30, 2009 (the “Effective Date”), supersedes in its entirety the terms of that certain Agreement entered into on October 15, 2008 by and between MDP and the Buyer (Muluncaygold, Buyer and MDP each a “Party” and collectively the “Parties”). Recitals WHEREAS, MDP controls certain equipment, fixtures, improvements and mining rights located in Muluncay Ecuador, which equipment, fixtures, improvements and mining rights are owned by Muluncaygold; and WHEREAS, Muluncaygold is a wholly owned subsidiary of MDP; and WHEREAS, on October 15, 2008, MDP and the Buyer entered into a certain Asset Purchase Agreement whereby MDP agreed to sell its interest in Muluncaygold to the Buyer; and WHEREAS, the Parties desire to enter into a new Agreement for the transfer of 100% interest in Muluncaygold to the Buyer as set forth herein upon the earliest date allowable by Ecuadorean law. NOW THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties hereby agree as follows: 1.Agreement.This Agreement supersedes in its entirety the terms, conditions and obligations of the Buyer and MDP as set forth in that certain Purchase Agreement between the Parties and entered into on October 15, 2008; the Parties agree that said Purchase Agreement shall be of no force or effect whatsoever. 2.Purchase and Sale Terms. 2.1Share Transfer and Control of Assets. Subject to all of the terms and conditions of this Agreement and for the consideration described in this Agreement, MDP shall immediately transfer to the Buyer 100% of the capital stock of Muluncaygold along with control of the assets as set forth in “Exhibit A” to this Agreement. 2.2Share Transfer Price.
